Citation Nr: 0020683	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  95-24 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection on a secondary basis for a 
right hip disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on active duty from July 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) from an August 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, in which the RO denied service connection for a right 
hip disability claimed as secondary to a service connected 
right knee condition.

This case was before the Board in July 1997, at which time 
the Board granted service connection for a left knee 
disability; the claim of entitlement to service connection on 
a secondary basis for a condition of the right hip/thigh was 
remanded and adjudication of the issue of entitlement to a 
total disability rating based upon individual unemployability 
(TDIU) was deferred, pending additional development.  In a 
November 1999 rating decision, service connection was granted 
for status post lysis of adhesions of the quadriceps tendon 
with repair of retinaculum, at a rate of 10 percent and a 
TDIU was also granted.  Accordingly, those issues are no 
longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); 
see also Holland v. Gober, 10 Vet. App. 433 (1997) 
(per curiam).  Further, the only pending issue is that listed 
on the title page of this decision.  The RO completed the 
development pertinent to the right hip as requested in the 
Board's remand, and the case is again before the Board for 
final appellate review.  (The Board is obligated by law to 
ensure that the RO complies with its directives.  Stegall v. 
West, 11 Vet. App. 268 (1998)).  

The issue of service connection for a low back disability was 
raised in a February 1999 medical statement that included an 
assessment that "[L]ow back pain appears related to his 
altered ambulation secondary to the right lower extremity 
problems."  This matter is referred to the RO for appropriate 
action.    

In January 2000 written arguments, the veteran's 
representative stated that the RO used an inadequate record 
to decide the veteran's claim as to the issue on appeal, and 
further development was essentially requested.  As discussed 
below, the Board finds that the evidence is sufficient to 
warrant an allowance of the claim, and as such, no further 
development is deemed necessary.  



FINDING OF FACT

Competent medical evidence has been presented indicating that 
the veteran's service-connected right knee condition 
aggravated a right hip disability.


CONCLUSION OF LAW

A right hip disability is proximately due to or the result of 
a service-connected right knee disability.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially the Board has found that the appellant's claim for 
entitlement to service connection for a right hip condition 
is well-grounded in that his claim is plausible in accordance 
with 38 U.S.C.A. § 5107 (West 1991).  Post-service medical 
evidence supports this finding.  Additionally, the Board is 
satisfied that all available relevant evidence is of record 
and that the statutory duty to assist the appellant in the 
development of evidence pertinent to his claim has been met 
in accordance with 
38 U.S.C.A. § 5107.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted if a claimed disability is found to 
be proximately due to or is the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

With respect to secondary service connection, service 
connection may be found where a service-connected disability 
has aggravated a non-service-connected disability.  In Allen 
v. Brown, 7 Vet. App. 439, 448 (1995), the United States 
Court of Appeals for Veterans Claims (Court) stated that 
pursuant to § 1110 and § 3.310(a), when aggravation of a non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the appellant shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.

Factual Background

The service medical records are negative for any evidence of 
complaints, treatment, findings or a diagnosis of a right hip 
condition during service.  The records did show that in 
January 1944 the appellant dislocated his right knee.  
Service connection was initially granted for a right knee 
condition by rating action of February 1946.  

VA medical records reflected that the appellant underwent 
right knee osteotomy in April 1982.  In August 1983, the 
appellant sustained injuries in a motor vehicle accident.  
The diagnoses included status post motor vehicle accident, 
July 11, 1983 with status post hip dislocation, right.  In 
March 1984, the appellant underwent right total knee 
arthroplasty.  Private medical records dated in November 1985 
showed that the appellant underwent right total knee 
replacement revision with Whiteside posterior stabilized 
uncemented prosthesis.  In January 1988, the appellant 
underwent right patellar realignment at a private facility.  
In September 1988, the appellant underwent right quadriceps 
release of adhesions at a private facility.  The record 
reflects that in March 1989 the appellant underwent another 
right total knee replacement, which was performed at a 
private facility.  

Private medical records dated in May 1989 indicated that x-
ray of the right hip revealed no significant pathology or 
bone deformation.  

Upon VA examination conducted in April 1990, the appellant 
complained of chronic pain in the knees.  The medical history 
showed that the appellant had right knee symptoms in the 
military, but not prior to service.  After service, he was a 
heavy equipment operator and his knees then became 
bothersome, resulting in multiple surgeries of the right 
knee.  Physical evaluation revealed a limp favoring the right 
knee.  There was no pertinent diagnosis.

A VA examination was conducted in May 1994.  A medical 
history of right knee difficulty in service and multiple knee 
surgeries thereafter was noted.  Surgery of the right femur 
in 1991 was noted.  Upon examination, the appellant 
complained of right hip pain since the 1980's.  The lateral 
part of the hip was normal, bilaterally.  Hip motion was 0-
135 degrees, bilaterally.  Rotation and abduction were normal 
and equal, without pain with movements.  There was some 
anterior tenderness of the right hip.  The pertinent 
diagnosis was chronic anterior and posterior pain of the 
right hip, which is diagnosed as referred from the low back 
and early degenerative arthritis.  

The appellant presented testimony at a hearing held at the RO 
in October 1995.  He testified that he first began having 
problems with the right hip in the late 1980's.  Hearing 
transcript (T.) 3.  The veteran stated that he had heard that 
his right hip problem is attributable to the right knee 
disability.  T. 5.    

In March 1998, the RO received the medical records which were 
used by the Social Security Administration (SSA) to grant 
disability benefits.  The Disability Determination and 
Transmittal Sheet shows that the veteran had been granted SSA 
benefits on the primary diagnosis of degenerative joint 
disease of both knees, status post multiple surgeries.  The 
other diagnosis listed was status post left thumb fusion.  

The veteran was afforded a VA examination in June 1998 
regarding the etiology of any right hip disability found.  
The veteran had subjective symptoms of weakness and easy 
fatigue at the low back end at the right hip.  There was mild 
pain with right hip movement.  Hip motion was 0-140 degrees, 
bilaterally; rotation and abduction were normal and equal.  
X-rays revealed a moderate degenerative arthritis at both 
hips with small osteophytes and a mild loss of articular 
cartilage space; the right hip had an area of calcification 
near the femoral neck.  The pertinent assessment was chronic 
right hip pain, mostly in the buttock, diagnosed as chronic 
muscular strain plus referred pain from the low back and 
probable mild discomfort from a mild, early degenerative 
arthritis.  

The examiner commented that the veteran had subjective 
symptoms that accounted for a 25 percent decrease in right 
hip motion.  He also had flare-ups of symptoms, which 
resulted in a 20 percent decrease in right hip motion.  The 
examiner opined that the veteran's favoring the right knee 
definitely made the right hip symptoms more noticeable; if 
that was considered aggravation, the status without that 
aggravation would be the same except for less pain.  The 
examiner stated that 40 percent of the symptoms represented 
increased awareness of pain because of aggravation.   

Private physical therapy records dated in February 1999 show 
that the veteran had relative symmetry of bilateral range of 
motion of the hips, with a slight decrease in internal 
rotation on the right as compared to the left.  Scouring test 
was negative on the right hip.  Gentle distraction and 
compression of the right hip decreased symptoms.  Manual 
muscle tests showed grade 5/5 for right hip flexion, 
extension, and abduction.  Right hip abduction was 4/5 with 
reproduction of symptoms.  The assessment was right lower 
extremity discomfort appearing to come from a soft tissue 
restriction increased with contractile tissue testing in the 
motion of abduction.  

Analysis

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court defined 
"disability" in the context of secondary service connection 
as impairment of earning capacity, including any additional 
impairment of earning capacity resulting from a service-
connected disorder, regardless of whether the additional 
impairment is a separate disease or injury that was caused by 
the service-connected disorder.  In other words, it is not 
necessary that an etiological relationship exist between the 
service-connected disorder and the nonservice-connected 
disorder.  If a nonservice-connected disorder is aggravated 
by a service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id. at 448. 

In this case, the June 1998 opinion of the VA examiner stated 
that there was a 
40 percent increased awareness of pain of the right hip 
"because of aggravation."  The heightened pain of the right 
hip was "definitely" due to favoring the right knee. 

In accordance with the interpretation of secondary service 
connection provided in the Allen decision, since the record 
includes an opinion that the right hip disability was 
aggravated by the service connected right knee condition, and 
there is no opinion to the contrary, the Board believes that 
the weight of the evidence is in favor of the claim.  
Moreover, even were the Board to find that the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim, the appellant would still prevail.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (1993); Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  Service connection is 
therefore warranted on a secondary basis for a right hip 
disability, due to aggravation by the service connected right 
knee condition.  


ORDER

Entitlement to service connection for a right hip disability 
secondary to a service connected right knee condition is 
granted.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


